 In the Matter of KEYSTONE TANNING AND GLUE COMPANY, EMPLOYERandUNITED PAPER WORKERS OF AMERICA, CIO, PETITIONERCase No. 5-RC-692.-Decided November 22, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. Raymond Cluster,hearing officer.The hearing officer's-rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of.the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's tannery at Iron Gate, Virginia.On July 10, 1950, the Petitioner mailed a letter to the Employer stat-ing that it represented a majority of the employees of the Employerand requesting that the Employer meet and bargain with it.TheEmployer received this letter on July 12, 1950.The Petitioner filedits petition with the Board on July 17, 1950.The Intervenor, International Fur and Leather Workers Union anditsLocal 400 contends that.the Petitioner's claim of representationwas untimely and that a contract which it executed with the Employeron July 11, 1950, constitutes a bar to this proceeding.The evidenceestablishes that pursuant to a Board certification in August 1945,Local 400 had been the bargaining agent of the employees in question,and had been party to a contract covering the unit which was executed.92 NLRB No. 49.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDon May 1, 1947, for a period of 2 years.' This contract had been.prevented from automatically renewing itself through a timely no-tice to the Employer from Local 400 that it desired to negotiate a.new contract.This notice was followed by approximately 15 months.of bargaining between the parties culminating in the reaching of atentative agreement on July 6, 1950, which was embodied in writingon July 11,2 1 day before the Employer received notice of the Peti-tioner's claim.'The Employer had no knowledge of the Petitioner's.claim prior to receipt of the Petitioner's letter. on July 12.Under'these circumstances, we find that since the Employer had not received.the Petitioner's claim by July 11, and since it had no actual. kno*-ledgeof that claim until after it had executed the July 11 contract, the.contract is a bar to a determination of representatives at this time.''We shall, therefore, dismiss the petition.ORDERITISHEREBY ORDERED that the petition filed herein be, and it hereby-is, dismissed.'Local 400 and its international, affiliated with the C. I. 0, during this period, withdrer,their affiliation in May 1950.,At the hearing the Petition contended that the new agreement. incorporating the-terms of the May 1947 contract, was invalid because the Local's name in the 1947 contractincluded the words "C. I. 0." which it was no longer entitled to use when the new agree-ment was reached.However, the memorandum of agreement which incorporates the 1947contract contains the correct name of the Local,as an unaffiliated union,and the new-contract is clear and unambiguous.The Petitioner's contention is, therefore,rejected.3During the prolonged period of bargaining, the parties continued the terms of theMay 1, 1947, contract in effect, by oral agreement.,Northwestern Publishing Company(WDAN),71NLRB 167;Snyder Engineering-Corporation,90 NLRB 783.Although some question was raised at the hearing concerningan'alleged schism in the contracting Union,the evidence is insufficient to show a schism.